Billings, C.J.,
dissenting. I would affirm the trial court’s denial of the petition. The petitioner, a Vermont prisoner serving his sentence in a federal prison, petitioned the superior court for declaratory and injunctive relief pursuant to Vermont’s declaratory judgment act, 12 V.S.A. §§ 4711-4725 and *276V.R.C.P. 57 and 65. He sought a transfer from his out-of-state confinement to a Vermont prison.
In my opinion, the judgment here was proper regardless of whether the trial court consisted of a presiding judge sitting alone or with the presence of the assistant judges. See Soucy v. Soucy Motors, Inc., 143 Vt. 615, 471 A.2d 224 (1983). This is a collateral attack on the sentence, and the legislature has provided a specific post-conviction relief statute, 13 V.S.A. § 7131, for this type of action. Post-conviction relief may include remedies short of full release from custody. Sherwin v. Hogan, 136 Vt. 606, 608, 401 A.2d 895, 896 (1979). Where, as here, a specific procedure has been provided by the legislature to address a singular problem, I do not think the declaratory judgment act should be used to frustrate that legislative choice. Cf. Trivento v. Commissioner of Corrections, 135 Vt. 475, 478, 380 A.2d 69, 71-72 (1977).
The trial court reached a supportable result, albeit for the wrong reason. Rutz v. Essex Junction Prudential Committee, 142 Vt. 400, 414, 457 A.2d 1368, 1375 (1983).